Title: To James Madison from Samuel Shipley, 22 December 1814
From: Shipley, Samuel
To: Madison, James


        
          Wilmington 22 Decemr. 1814
        
        The Petition of Samuel Shipley of the Borough of Wilmington in the State of Delaware, Miller,
        Respectfully Sheweth
        That on the second day of september in the year 1809. a certain vessel or schooner called the Emma, having an American register, & owned by a certain Stephen Devers of the city of Baltimore, arrived at the port of Wilmington, in this State, from the island of St. Domingo, in the West Indies, laden with goods wares & merchandise, the growth produce or manufacture of the said Island: That the said vessel was permitted to an entry, at the custom house, & the duties were secured, on her whole cargo, which was unladen at the port of Wilmington, & exported to Philadelphia. That the said vessel was afterwards seized by the Collector of the Port of Wilmington, & libelled in the District Court of the United States for the Delaware District, for a violation of the act of Congress entitled “An Act to interdict the commercial intercourse between the United States, & Great Britain & France, & their dependencies; & for other purposes.” passed on the first day of March in the year 1809. That a claim was put in, by the said Stephen Devers, for the said vessel, and your petitioner was called on, & earnestly solicited, to become the surety of the said claimant in a bond for the appraised value of the said vessel. That your petitioner was entirely ignorant, at the time, of any law prohibiting commercial intercourse with the island of St. Domingo, then in the possession of the people of colour, who held it in opposition to France. That your petitioner did not therefore consider it as a dependency of France. That under these impressions & beleiving that the said vessel which had been permitted to an entry, had violated no law of the United States, & was not subject to condemnation, he was induced to become the surety of the said Stephen Devers, the claimant aforesaid in a bond, for the sum of six thousand dollars, the sum at which the said vessel was appraised, but which your petitioner respectfully represents far exceeded her real value.
        And your petitioner further sheweth, that contrary to his expectation, the said vessel was condemned, under the act aforesaid in the District Court of the United States for the Delaware District, & that sentence affirmed by the Circuit Court of the United States for the said District,

from which last sentence, an appeal has been taken to the Supreme Court of the United States, where the case is now pending.
        And your petitioner further sheweth, that since he became surety as aforesaid, for the sum of Six thousand dollars, for the said Steven Devers, he the said Stephen Devers hath become insolvent, & unable to pay any part of the aforesaid bond for six thousand dollars, & has in fact left this country, in consequence of which, your petitioner would alone have to pay the money, & the whole loss would be sustained by him, without having derived the slightest benefit or advantage, from the transaction, into which he was led by mere motives of friendly accommodation, under the impression that no offence had been committed, & in order to restore the vessel to the possession of the said Steven Devers, which he obtained, and your petitioner would be thus left, without the possibility of a reimbursement of any part of the said sum by the said Stephen Devers.
        Your petitioner therefore prays that you may remit any fine, penalty, forfeiture or disability that he may have incurred by reason of the premises, & your petitioner Will pray
        
          Samuel Shipley
        
      